DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140300649) in the view of Park (US 20160203787).
Regarding claim 1: Park teaches a display device (Fig. 1 and paragraph [0043] #100) comprising: a display substrate in which a display area and a non-display area surrounding the display area are defined, wherein the display area comprises a plurality of pixels; and a display driving chip (Figs. 1-2 and paragraph [0043-0059] teach a display substrate 111 in which a display area DA and a non-display area NDA surrounding the display area are defined, wherein the display area comprises a plurality of pixels PX; and a display driving chip 140), wherein the display substrate comprises: a base substrate; a first conductive layer disposed on the base substrate; a first insulating layer disposed on the first conductive layer; and a second conductive layer disposed on the first insulating layer, wherein the first (Figs. 1-2 and paragraph [0043-0062] teach a base substrate 111; a first conductive layer disposed on the base substrate comprises a first capacitor electrode 10 disposed in the NDA; a first insulating layer 112 disposed on the first conductive layer; and a second conductive layer disposed on the first insulating layer comprising a second capacitor electrode 20 disposed in the NDA, wherein the first and second capacitor electrodes overlap each other with the first insulating layer therebetween and collectively define a first capacitor, and wherein the first and second capacitor electrodes are connected to the display driving chip 140).
Park does not explicitly disclose a display driving chip disposed on the display substrate.
However, Park ‘787 teach a display driving chip disposed on the display substrate (Figs. 1-2 and paragraph [0043-0045] teach a display driving chip 200 disposed on the display substrate 110). It would have been obvious for a person skilled in the art, at the time of the invention to modify Park’s invention by including above teachings of Park ‘787, because placing the display driving chip on the same substrate allows for easier manufacturing process and can result in a compact or smaller display formation while performing the same functions of display driving, as shown by Park ‘787. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Park teaches wherein a length of each of the first and second capacitor electrodes in a length direction of the non-display area is greater than a length thereof in a width direction of the non-display area (Fig. 1 and paragraph [0043-0062] shows a length of each of the first and second capacitor electrodes overlapping each other in a length direction of the non-display area is greater than a length thereof a width direction of the NDA). 

Regarding claim 3: Park teaches wherein the length of each of the first and second capacitor electrodes in the length direction of the non-display area is about five times or greater the length thereof in the width direction of the non-display area (Fig. 1 and paragraph [0043-0062] shows a length of each of the first and second capacitor electrodes overlapping each other in a length direction of the non-display area is greater than a length thereof a width direction of the NDA). 

Regarding claim 4: Combination of Park and Park ‘737 teaches wherein the display substrate further comprises a second insulating layer disposed on the second conductive layer, and the display driving chip is disposed on the second insulating layer (Figs. 1-2 and paragraph [0057] teach the display substrate further comprises a second insulating layer 113 disposed on the second conductive layer 20, and Park ‘737 in Figs. 1-2 and paragraph [0043-0045, 0067] teach the display driving chip 200 is disposed on the capacitor including the conductive layer. Similarly, in Park the display driving chip can be disposed on the second insulating layer covering the second conductive layer in order to avoid any interference between the two). See claim 1 rejection for combination reasoning of Park and Park ‘737, same rationale applies here.

Regarding claim 5: Combination of Park and Park ‘737 teach wherein the display driving chip comprises a plurality of bumps disposed on a surface of the display driving chip which faces the second insulating layer, the first capacitor electrode is connected to a first bump, and the second capacitor electrode is connected to a second bump which is spaced apart from the first bump (Park ‘737 in Fig. 3 and paragraph [0045, 0072-0079]). It would have been obvious for a person skilled in the art, at the 

Regarding claim 18: Combination of Park and Park ‘787 teach wherein the display driving chip comprises a direct-current-to-direct-current converter, and the first capacitor is connected to the direct-current-to-direct-current converter (Park ‘787 in Fig. 3 and paragraph [0059, 0081]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Park’s invention by including above teachings of Park ‘787, because a display device comprising  a boost converter in order to increase the level of direction current voltage helps with proper/efficient display driving, as shown by Park ‘787. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 19: Park teaches wherein the display driving chip comprises a data driver, and the first capacitor is connected to the data driver (Park in Figs. 1-2 and paragraph [0043-0062]). 

Regarding claim 20: Combination of Park and Park ‘787 teach wherein the display driving chip comprises a power supply unit, and the first capacitor is connected to the power supply unit (Park ‘787 in paragraph [0059, 0078-0079]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Park’s invention by including above teachings of Park ‘787, because using such configuration helps with proper/efficient display driving and power management, as shown by Park ‘787. The rationale would have been to use a known method or technique to achieve predictable results.
s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140300649), in the view of Park (US 20160203787), in the view of Nakamura (US 20200343314, also filed as PCT/JP2018/000748 on 01/15/2018), and further in the view of Park (US 20180151838).
Regarding claim 14: Park fails to explicitly disclose wherein the display device further comprises a printed circuit board disposed on a rear surface of the display substrate, the printed circuit board comprises a wireless transmission antenna, and the display substrate comprises a wireless reception antenna disposed in the non-display area and coupled to the wireless transmission antenna.
However, Nakamura teaches a wireless transmission antenna, and the display substrate comprises a wireless reception antenna disposed in the non-display area and coupled to the wireless transmission antenna (Figs. 1-2 and paragraph [0072-0077, 0088-0090, and 0119-0121]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Park’s invention by including above teachings of Nakamura, because wirelessly supplying signals including power between the two components can simplify the manufacturing process by requiring less wiring lines and are widely used in the art, as shown by Nakamura. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Park ‘838 teach wherein the display device further comprises a printed circuit board disposed on a rear surface of the display substrate, the printed circuit board comprises electronic components (paragraph [0039]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Park’s invention by including above teachings of Nakamura, because using a 

Regarding claim 15: Combination of Park and Nakamura teach wherein the wireless reception antenna wirelessly receives an image data signal and a power from the wireless transmission antenna, and transmits the received image data signal and the received power to the display driving chip (Nakamura in Figs. 1-2 and paragraph [0072-0077, 0088-0090, and 0119-0121]). See claim 14 rejection for combination reasoning of Park and Nakamura, same rationale applies here.

Regarding claim 16: Combination of Park and Nakamura teach wherein at least one of the first and second conductive layers comprises the wireless reception antenna (Nakamura Figs. 1-2, 12-15 and paragraph [0072-0077, and 0188-0198]). See claim 14 rejection for combination reasoning of Park and Nakamura, same rationale applies here.  

Regarding claim 17: Combination of Park and Nakamura teach wherein the wireless reception antenna is connected to the first capacitor (Nakamura Figs. 1-2, 12-15 and paragraph [0072-0077, and 0188-0198]). See claim 14 rejection for combination reasoning of Park and Nakamura, same rationale applies here.  
  
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6: None of the cited prior arts alone or in combination teach and/or suggest wherein the first conductive layer further comprises a third capacitor electrode which is disposed in the non-display area and spaced apart from the first capacitor electrode, the second conductive layer further comprises a fourth capacitor electrode which is disposed in the non-display area and spaced apart from the second capacitor electrode, and the third and fourth capacitor electrodes overlap each other with the first insulating layer therebetween and collectively define a second capacitor. 

Regarding claim 12: None of the cited prior arts alone or in combination teach and/or suggest wherein the display substrate further comprises: a second insulating layer disposed on the second conductive layer; and a third conductive layer disposed on the second insulating layer, the third conductive layer comprises a third capacitor electrode disposed in the non-display area, the second and third capacitor electrodes overlap each other with the second insulating layer therebetween, and the second capacitor electrode is connected to the first capacitor electrode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622